Title: To James Madison from Jacquelin Ambler, 24 May 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga. 24. May 1783
The Auditors have at length found the Accot. and are now satisfyed that I did not exceed the mark when I assured them the Bal. due to you on the 1st. Jany last was upwards of £800. in consequence of which they have given Mr. Webb a Warrt. on your Accot. for £100. which he will transmit you in addition to the £200. sent last Post. I must repeat my request that the Gentlemen of the Delegation will forward to the Auditors States of their several Accots. with directions to them to issue Warrants for the respective sums they have divided. their directions to the Auditors to issue the Warrts. may be sent altho they may not have time to adjust & send the Accots. I am about to settle the affairs of the Treasury with a Committee of the Assembly & without Warrants I cannot accomplish it.
Yrs. affect’ly,
J. Ambler
If any Vessel Offers to James River from Philal. I will be particularly obliged to you to send us two Rheam of best Office writing Paper one pound Sealing Wax. six boxes Wafers & 500 best Dutch Quills. Money shall be repaid immediately on your sending the Accot.
Paper & wax Certificates acct.
